Citation Nr: 1116368	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Morgan G. Adams, Attorney at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 24, 1954, to September 7, 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that declined to reopen the Veteran's claim for an acquired psychiatric disorder.  The Veteran filed a notice of disagreement with this decision in February 2008, and the RO issued a Statement of the Case dated in June 2009.  The Veteran's representative submitted a statement in June 2009 that was accepted as a substantive appeal by the RO.

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge at the local regional office in January 2011.  The Veteran failed to report for this hearing and, since that time, has not indicated that he wished to testify at another hearing.  The Board therefore finds that the Veteran has withdrawn the request to testify before the Board.  38 C.F.R. § 20.704.

The Board notes that the Veteran has been diagnosed with schizophrenia, dementia, chronic anxiety, depression, passive aggressive personality, and passive dependency reaction, among other disorders.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompasses claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized this issue as set forth above.

In this regard, the Board notes that the Veteran's application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder has been denied by the Board on multiple occasions, most recently in a March 2005 decision.   The Board notes that, before reaching the merits of the Veteran's claim, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue has, therefore, been styled as set forth above.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Board denied the Veteran's  application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder in a March 2005 decision.  The Veteran did not appeal this decision, and it became final.

2.  Evidence submitted since the March 2005 Board decision is either cumulative or redundant of evidence of record at the time of that decision and is not new and material.


CONCLUSION OF LAW

New and material evidence has not been presented since the March 2005 Board decision, and the claim for service connection for an acquired psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 (VCAA) that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that a letter dated in September 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter notified the Veteran of the evidence and information necessary to substantiate his claim and informed him of his and VA's respective responsibilities in obtaining such evidence.  

The letter also satisfied the requirements for new and material evidence claims.  Kent v. Nicholson, 20 Vet App. 1 (2006).  Specifically, the letter notified the Veteran that his claim had previously been denied because passive dependency reaction existed prior to service and was not aggravated by service.  The letter stated that the evidence that the Veteran should submit must relate to this fact.  The RO explained that new evidence was evidence submitted to the RO for the first time; and material evidence was existing evidence that pertained to the Veteran's previous denial of service connection.  The RO also informed the Veteran that new and material evidence must raise a reasonable possibility to substantiate the claim.  Id.  The letter was sent prior to the initial readjudication of the Veteran's claim.  However, the Board finds that even if the notice had been sent after the initial decision, a belated notice would not be prejudicial to him since the Veteran was provided adequate notice, his claim was readjudicated, and the Veteran was provided a Supplemental Statement of the Case explaining the readjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In addition to the foregoing, the Board observes that the Veteran's service treatment records, VA treatment records, and private medical records have been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with the reopening of his claim.  However, unless new and material evidence is submitted, the duty to assist an appellant does not include a VA examination.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claim.  As such, any questions as to the appropriate disability ratings or effective dates to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Claim to Reopen

By a March 2005 decision, the Board denied the Veteran's application to reopen a claim of entitlement to service connection for a psychiatric disorder.  The Board found that the Veteran had not submitted evidence indicating that the Veteran had an acquired psychiatric disorder that was incurred in or aggravated by the Veteran's period of active service.

The medical evidence contained in the Veteran's claims file as of March 2005 indicates diagnoses of anxiety neurosis, chronic anxiety, depression, passive-dependency reaction, conversion reaction with dissociative symptoms episodically, passive-aggressive personality with hysterical manifestations and high sensitivity to suggestion, schizophrenia, probably paranoid schizophrenia, and neurological impairment, cognitive deficit or altered mental status, related to strokes.  No evidence suggested that an acquired psychiatric disorder had it onset in or was aggravated by the Veteran's seven and a half months of active service.

The medical evidence received after March 2005 consists of several medical statements.  A report dated in February 2007 indicated that the Veteran had moderate to severe dementia, which was a combination of dementia of Alzheimer type with a vascular component.  The Veteran was also noted to be status post right hemisphere stroke.  An August 2008 report noted that the Veteran had suffered three strokes leading to expressive aphasia, slurred speech, memory loss, and deep white disease of the brain.  The Veteran was also noted to have dementia due to a combination of strokes and cerebrovascular disease.  An October 2008 treatment report indicated that the Veteran had progressive dementia.  In September 2009, the Veteran was diagnosed with schizophrenia, disorganized type, and dementia, not otherwise specified.  A January 2010 medical report indicated that the Veteran had strokes and suffers from multi-farct dementia and deep while matter disease, among other conditions.  The physician stated that the dementia had been relatively stable over time.  The medical records added since March 2005 do not indicate that the Veteran's diagnosed psychiatric disorders are in any way related to his period of active service. 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence received since the last final disallowance is new evidence, in that it was not previously physically of record at the time of the previous decision.  However, the evidence is not "material evidence" since it basically reiterates the Veteran's prior contentions already of record.  This evidence reflects that the Veteran has current diagnoses related to schizophrenia and dementia, both of which were indicated prior to March 2005.  The evidence also does not link his disabilities to his active service or indicate aggravation of a preexisting condition.  The evidence, therefore, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Without such evidence, there is no reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).

The Board notes that the Veteran has contended on his own behalf that his psychiatric disorders are related to his active service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's diagnosed disorders and any instance of his active service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Moreover, the Veteran's contentions regarding his relationship between his diagnosed disorders and his military service to be duplicative of the evidence of record at the time of the previous rating decision.  Further, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

Therefore, the Board finds that the evidence added to the record is cumulative of the evidence previously considered by the RO and does not relate to an unestablished fact necessary to substantiate the claim and, therefore, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

For these reasons, the Board finds the new evidence of record is not material to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  As such, the Veteran's claim is not reopened; and the appeal is denied.











ORDER

New and material evidence having not been received, the claim for entitlement to service connection for an acquired psychiatric disorder is not reopened.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


